A computer system, comprising: an electronic device, including a touch display area and a control unit; and an input device, including a plurality of positioning structures and a grounding piece, and the positioning structures are electrically connected to the grounding piece; wherein, when the input device is disposed on the touch display area of the electronic device, the control unit detects positions of the positioning structures on the touch display area, calculates a coverage area covered by the input device on the touch display area according to the positions, and determines a range of a display area of the touch display area according to the coverage area.  
8. (Currently Amended) An input device, applied in an electronic device, comprising: a casing, including a top plate, a bottom plate, and a grounding piece between the top and bottom plates; an input assembly, disposed on the top plate of the casing; and a plurality of positioning structures made of a conductive rubber, in direct physical contact with a bottom surface of the grounding piece and protruding downwardly from the grounding piece and penetrating through the bottom plate of the casing to an outside of the casing, wherein when viewed in a cross section, at least one of the positioning structures has a curved bottom surface; and a fixing structure comprising a magnetic material and protruding downwardly from a bottom surface of the bottom plate of the casing, wherein when viewed in the cross section, the fixing structure has a flat bottom surface level with a bottommost position of the curved bottom surface of the at least one of the positioning structures.
 2. The computer system according to claim 1, wherein the input device includes a first circuit board, electrically connected to the grounding piece.  
 3. The computer system according to claim 1, wherein the grounding piece is a part of a casing of the input device.  
4. The computer system according to claim 1, wherein the input device includes an input assembly, the positioning structures protrude from a side of the input device opposite to the input assembly.  
 5. The computer system according to claim 1. wherein the positioning structures are adjacent to an outer edge of the input device, and are electrically connected to the grounding piece of the input device.  
 6. The computer system according to claim 1. wherein the input device further includes a plurality of fixing structures, the electronic device further includes a plurality of fixing components which configured to attract the fixing structures, and to detachably fix the input device to the electronic device.  
 7. The computer system according to claim 6. wherein at least one of the fixing structures and the fixing components is magnetic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2017/0024029) in view of Konno (US 2007/0195512).
Regarding claim 8, Kitamura et al. discloses an input device, applied in an electronic device, comprising: a casing (see fig. 2, case 40), including a gro-unding piece (see fig. 2, G line); an input assembly (fig. 2, the input device 10 and the keyboard device 16 are placed at the front and the rear on a top face 14a of the body chassis 14, respectively) disposed on the casing (see 40; and a plurality of positioning structures fig. 2, element 50), disposed at a side of the casing opposite to the input assembly, protruded from the casing and electrically connected to the grounding piece (input device 10 , showing the engagement structure of an elastic piece 46 provided at the housing plate 40 and a protruding piece 50 provided at the base plate 26).
Konno (US 2007/0195512), fig. 11, discloses a casing (see case 8, 10), including a top plate (10), a bottom plate (8), and a grounding piece (12) between the top (10) and bottom plates (8): a plurality of positioning structures (see element 7), disposed at a side of the casing opposite to the input assembly, protruded from the casing and electrically physical connected to a bottom surface of the grounding piece and protruding downwardly from the grounding piece and penetrating through the bottom plate of the casing to an outside of the casing (see elements 7, 12).
It would have been obvious to the skilled in the art at the time of the invention to provide the protruded from the casing and electrically physical connected to a bottom surface of the grounding piece and protruding downwardly from the grounding piece and penetrating through the bottom plate of the casing to an outside of the casing in Kitamura et al. as suggested by Konno, the motivation in order to have a built-in circuit board.
Regarding claim 9, the combination of Kitamura et al. and Konno, discloses the input device according to claim 8, further comprising a first circuit board, disposed in the casing and electrically connected to the grounding piece (Kitamura et al. [0019] The body chassis 14 internally stores various electronic components, such as a board, a processing unit, a hard disk device, and a memory. The input device 10 and the keyboard device 16 are placed at the front and the rear on a top face 14a of the body chassis 14, respectively, see fig. 1, FIG. 2, the touch pad 22 has a three-layered configuration, including a housing plate 40 as a bottom plate that is placed to be opposed to the base plate 26, a board plate (board) 42 that is stacked on the upper face of the housing plate 40 to detect a touch operation to the touch operation face 22a, and a pad plate (pad) 44 that is stacked on the board plate 42, whose surface is the touch operation face 22a to receive a touch operation. FIG. 3 omits the illustration of the board plate 42 and the pad plate 44; Konno fig. 2). 
Regarding claim 10, the combination of Kitamura et al. and Konno, discloses the input device according to claim 9, wherein the positioning structures are respectively disposed at two opposite sides of an outer edge adjacent to the input device, and electrically connected to the first circuit board (see Kitamura et al. fig. 3, the positioning structures 50, FIG. 2, the touch pad 22 has a three-layered configuration, including a housing plate 40 as a bottom plate that is placed to be opposed to the base plate 26, a board plate (board) 42 that is stacked on the upper face of the housing plate 40 to detect a touch operation to the touch operation face 22a, and a pad plate (pad) 44 that is stacked on the board plate 42, whose surface is the touch operation face 22a to receive a touch operation. FIG. 3 omits the illustration of the board plate 42 and the pad plate 44). 
Regarding claim 11, Kitamura et al. (Kitamura et al. (US 2017/0024029) and Konno, discloses the input device according to claim 8, further comprising a fixing structure, the fixing structure is disposed on a side of the casing opposite to the input assembly, and including magnetic material (see Kitamura et al. (US 2017/0024029) an input device includes a metal base plate and an operation-input part. Movably supported above the metal base plate, the operation-input part includes a pad to receive an input operation, a board stacked below the pad to detect the input operation on the pad, and a resin housing plate stacked below the board. The metal base plate has an upper face, on which a protruding piece is disposed so as to be inserted between the board and the resin housing plate and come into contact with a conductive part provided at the board). However, Kitamura et al. US 2017/0024029 disclose the base plate 26 that is a metal plate member. 
Instant application discloses the material of the fixing structures 16a, 16b, 16c, and 16d include a magnetic material (such as a magnet) or a metal material, but which is not limited thereto.
Therefore, the magnetic material or metal are equivalent material for the supporters. It would have been obvious to the skilled in the art at the time of the invention to provide the supporters are metal or magnetic.
Regarding claim 12, Kitamura, Konno discloses the input device according to claim 11, wherein a bottommost position of at least one of the positioning structures is level with a bottommost position of the fixing structure (see Kitamura et al. fig. 3, holes 52).
Regarding claim 14, the combination of Kitamura et al. and Konno, discloses the input device according to claim 8, wherein the grounding piece extends along an inner surface of a bottom wall of the casing and a top surface of at least one of the positioning structures (see Kitamura fig. 2, grounding piece G, the ground line G as a conductive part provided at the board plate 42.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (Kitamura et al. (US 2017/0024029; Konno (US 2007/0195512) in view of Aoyama et al. (US 5401926).
Regarding claim 13, Kitamura et al., Konno discloses the input device according to claim 8, wherein the protruding pieces 50 of the metal base plate 26 come into contact with the ground line G of the board plate 42 while being sandwiched between the board plate 42 and the housing plate 40, a pair of left and right elastic pieces 46, when the front-end part of each press buttons 24a to 24c is pressed, then a rubber dome 32 placed inside is compressed. However, Kitamura et al. is silent about the material of elements 50.
Aoyama et al., discloses FIG. 2, the resistor 12 is located outside the support panel 6 and thus the support panel 6 is connected to the ground with a high resistance. Therefore, the electromagnetic shielding effect of the support panel 6 is reduced, and as in the arrangement of FIG. 11, if the electrically conductive rubber 24 is located inside the support panel 6.
It would have been obvious to the skilled in the art at the time of the invention to provide the positioning structures are made of a conductive rubber in Kitamura et al., Konno as suggested by Aoyama et al. , the motivation in order to have more support.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (Kitamura et al. (US 2017/0024029), Konno (US 2007/0195512) in view of TWM387312.
Regarding claim 15, discloses the input device according to claim 8.
However, Kitamura et al., Konno does not disclose a wireless transmission unit located in the casing.
TWM387312 discloses the transmission unit includes a wireless transmission module 180 (fig. 1).
aIt would have been obvious to the skilled in the art at the time of the invention to provide the a wireless transmission unit located in the casing and electrically connected to the grounding piece in Kitamura et al., as suggested by TWM387312, the motivation for wireless communication.
Therefore, the combination of Kitamura et al. and TWM387312, discloses a wireless transmission unit located in the casing and electrically connected to the grounding piece (see Kitamura et al. fig. 2, Ground line G, and case 40 and TWM387312 fig. 8, element 180).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623